An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME CQURT OF THE STATE OF NEVADA

BE’”“TY R. HEROLD, i No. 66969
Appellant, I
V‘Sl ‘
CAPITAL ONE, NA, F g E“ E a
Reapmndent.  u 2 

 

ACIEK‘ NDEMAh‘
W
" m Cl. K

Pursuant ta the stipulation of the parties, and cause

BEBE}? DISMTISSING APPEAL

appearing, this appeal is dismissed

It is so ORDERED.

CLERK OF THE SUPREME COURT

TRACIE K. LINI%
BY: 2 i  

cc: Hon. Elliott A. Sattlen District Judge
Jill I. Greiner, Settlemeth Judge
Wayne M. Pressel
McCarthy & Holthusa, LLPI'LaS Vegas
Washoe District Ccurt Clerk

SUPREME Caum
m:

NEVADA

CLERK’s ORDER

. mm? we» ‘5,  4
_ , _‘7 , 7 k3}.